     Case 3:20-cv-00509-MMD-WGC Document 23 Filed 02/11/21 Page 1 of 4




 1    KAEMPFER CROWELL
      Robert McCoy, No. 9121
 2    Ryan M. Lower, No. 9108
      Sihomara L. Graves, No. 13239
 3    1980 Festival Plaza Drive, Suite 650
      Las Vegas, Nevada 89135
 4    Telephone: (702) 792-7000
      Facsimile: (702) 796-7181
 5    Email: rmccoy@kcnvlaw.com
      Email: rlower@kcnvlaw.com
 6    Email: sgraves@kcnvlaw.com

 7    STINSON LLP
      George Verschelden (pro hac vice)
 8    1201 Walnut Street, Suite 2900
      Kansas City, Missouri 64106
 9    Telephone: (816) 691-3382
      Facsimile: (816) 412-9344
10    Email: george.verschelden@stinson.com

11    Attorneys for Defendants Rapid Financial
      Solutions, Inc. and Axiom Bank N.A.
12
13                          UNITED STATES DISTRICT COURT

14                                     DISTRICT OF NEVADA

15    CHRISTOPHER WATKINS, on behalf Case No. 3:20-cv-00509-MMD-WGC
      of himself and all others similarly
16    situated,
17                        Plaintiff,             STIPULATION TO STAY FED. R.
                                                 CIV. P. 26(f) DISCOVERY PLAN
18    vs.                                        AND SCHEDULING ORDER
19    RAPID FINANCIAL SOLUTIONS,
      INC. d/b/a ACCESS FREEDOM
20    CARDS; CACHE VALLEY BANK;
      AXIOM BANK N.A.; DOES 1 through
21    10, inclusive,
22                        Defendants.
23
24

      2664547_1 19582.1                                                  Page 1 of 3
     Case 3:20-cv-00509-MMD-WGC Document 23 Filed 02/11/21 Page 2 of 4




 1                    Plaintiff Christopher Watkins and Defendants Rapid Financial

 2    Solutions, Inc. (“Rapid”) and Axiom Bank N.A. (“Axiom”) stipulate to

 3    temporarily stay discovery in this case, including the parties’ respective obligations

 4    under Fed. R. Civ. 26(f), 26(a)(1), and LR 26-1. This is the parties’ first request to

 5    stay the filing of their Fed. R. Civ. P. 26(f) discovery plan and scheduling order

 6    and is made on the following grounds:

 7                    1.   On September 29, 2020, Rapid and Axiom filed a motion to

 8    compel arbitration (ECF No. 13). After a stipulated extension (ECF Nos. 16 &

 9    18), Mr. Watkins opposed that motion on October 23, 2020 (ECF No. 20).

10                    2.   On October 26, 2020, the parties met and conferred

11    telephonically as required by Fed. R. Civ. P. 26(f) and LR 26-1.

12                    3.   During that discovery conference, the parties discussed the

13    potential impact of the motion to compel arbitration on the schedule for discovery

14    in this case. On this issue, the parties agreed that, if granted, the motion to compel

15    arbitration will result in all of Mr. Watkins’ claims being referred to arbitration.

16                    4.   As a result, the parties agreed that the commencement of

17    discovery, including the filing of a joint stipulated discovery plan and scheduling

18    order, should be stayed pending resolution of the motion to compel arbitration in

19    order to minimize the costs associated with discovery in this case until the Court

20    determines the proper forum for this action.

21                    5.   The parties believe that this temporary stay will serve Fed. R.

22    Civ. P. 1’s goal of “secur[ing] the just, speedy, and inexpensive determination of

23    every action and proceeding.”

24

      2664547_1 19582.1                                                              Page 2 of 3
     Case 3:20-cv-00509-MMD-WGC Document 23 Filed 02/11/21 Page 3 of 4




 1                    6.   Should the Court deny the motion to compel arbitration, the

 2    parties agree to file their discovery plan and scheduling order within 14 days of the

 3    Court’s order.

 4    THIERMAN BUCK, LLP                        KAEMPFER CROWELL

 5
      /s/ Mark R. Thierman
 6    Mark R. Thierman, No. 8285                Robert
                                                R       McCoy, No
                                                  obert McCoy   No. 9121
      Joshua D. Buck, No.12187                  Ryan M. Lower, No. 9108
 7    Leah L. Jones, No. 13161                  Sihomara L. Graves, No. 13239
      Joshua R. Hendrickson, No. 12225          1980 Festival Plaza Drive, Suite 650
 8    7287 Lakeside Drive                       Las Vegas, Nevada 89135
      Reno, Nevada 89511
 9                                              STINSON LLP
      Attorneys for Plaintiff Christopher       George Verschelden (pro hac vice)
10    Watkins                                   1201 Walnut Street, Suite 2900
                                                Kansas City, Missouri 64106
11
                                                Attorneys for Defendants Rapid Financial
12                                              Solutions, Inc. and Axiom Bank N.A.

13
14                                          ORDER
                      IT IS SO ORDERED.
15
16
17                                           UNITED STATES MAGISTRATE JUDGE
18                                           DATED:         February 11, 2021

19
20
21
22
23
24

      2664547_1 19582.1                                                           Page 3 of 3
               Case 3:20-cv-00509-MMD-WGC Document 23 Filed 02/11/21 Page 4 of 4


'HVLUHH6WDJJV

)URP                                /HDK/-RQHVOHDK#WKLHUPDQEXFNFRP!
6HQW                                :HGQHVGD\)HEUXDU\$0
7R                                  6LKRPDUD*UDYHV
&F                                  'HVLUHH6WDJJV-RVK%XFN0DUN7KLHUPDQ
6XEMHFW                             5('5$)7'LVFRYHU\3ODQDQG6FKHGXOLQJ2UGHU


Siho,

Yes, please file with Mark electronic.

Have a good day.


LEAH L. JONES, ESQ.
7287 LAKESIDE DRIVE
RENO, NV 89511
PHONE: (775) 284-1500
FAX: (775) 703-5027
LEAH@THIERMANBUCK.COM



                                           

The information contained in this electronic message may be attorney-client privileged and confidential information and is
intended only for the use of the individual(s) to whom this electronic message is addressed. If the reader of this message is not
the intended recipient, or the employee or agent responsible to deliver it to the intended recipient, you are hereby notified that
any dissemination, distribution or copying of this electronic communication or any attachment thereto is strictly prohibited. If
you have received this electronic communication in error, you should immediately return it to us and delete the message from
your system. Thank you.

                  3Please consider the environment before printing this e-mail.

From:SihomaraGraves<SGraves@kcnvlaw.com>
Sent:Wednesday,February10,202110:03AM
To:LeahL.Jones<leah@thiermanbuck.com>
Cc:DesireeStaggs<DStaggs@kcnvlaw.com>
Subject:RE:DRAFTDiscoveryPlanandSchedulingOrder

GoodmorningLeah,

Wehavediscoveredthatwhilewefinalizedthediscoveryplanandschedulingorder,itwasinadvertentlymissedfor
filing.Wearefilingitnow,butwanttoensurewe’restillgoodwithusingyours(orMark’s)electronicsignature.

Thankyou,andsorrythatthiswasmissed.

Thanks,
                                                                1
